Exhibit 10.4

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


NON-QUALIFIED STOCK OPTION AWARD NOTICE (2019)

﻿

﻿

﻿

 

Participant:

[ ]

Type of Award:

Non-Qualified Stock Options

Number of Shares:

[ ]

Exercise Price:

[ ]

Date of Grant:

[ ]

Expiration Date:

[ ]

﻿

﻿

This Award Notice serves to notify you that the Governance and Compensation
Committee (the “Committee”) of the Board of Directors of Paychex, Inc. (the
“Company”) hereby grants to you, under the Company’s 2002 Stock Incentive Plan,
as amended and restated effective October 14, 2015 (the “Plan”), a non-qualified
stock option award (the “Award”), on the terms and conditions set forth in the
attached Non-Qualified Stock Option Award Agreement and the Plan, of the number
of options to purchase common stock (the “Common Stock”) set forth above.

﻿

PAYCHEX, INC





--------------------------------------------------------------------------------

 



PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

﻿

1. Grant of Option.  This Non-Qualified Stock Option Award Agreement (this
“Award Agreement”) sets forth the terms and conditions of the Non-Qualified
Stock Option Award (the “Award”) granted to you by the Board of Directors of
Paychex, Inc. (the “Company”) under the Company’s 2002 Stock Incentive Plan, as
amended and restated effective October 14, 2015 (the “Plan”), as described on
your Award Notice.  The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference and made a part of this Award
Agreement.  The capitalized terms used in this Award Agreement, and not
otherwise defined herein, are defined in the Plan.

2. Term.  Unless the Option is previously terminated pursuant to the terms of
this Award Agreement or the Plan, the Option will expire at the close of
business on the “Expiration Date” set forth in the Award Notice.

3. Vesting.  Subject to the terms set forth in this Award Agreement and the
Plan, the Option will vest and become exercisable pro rata with respect to
one-third of the shares subject to such Option on the first, second, and third
anniversaries of the Date of Grant, with any fractional share resulting from
such pro-ration vesting on the third anniversary.  Vesting is contingent on your
continued employment with the Company or one of its affiliates through the
vesting dates.

4. Exercise. 

(a) Method of Exercise.  To the extent exercisable under Section 3 of this Award
Agreement, the Option may be exercised in whole or in part, provided that the
Option may not be exercised for less than one share of Common Stock in any
single transaction.  The Option may be exercised using a method specified by the
Company.

(b) Payment of Exercise Price.  The exercise of the Option is conditioned upon
your payment to the Company of the Exercise Price for the number of shares of
Common Stock that you elect to purchase.  The Exercise Price may be paid in cash
or by check or by way of a broker-assisted stock option exercise program, if
such a program is made available by the Company at the time of the exercise of
the Option. 

(c) Withholding.  The exercise of the Option is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of the exercise.  The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, or (ii) by the Company or any
Affiliate withholding such taxes from any other compensation owed to you by the
Company or any Affiliate.  Withholding of shares of Common Stock for payment of
tax withholdings is not permitted for any reason.

﻿



--------------------------------------------------------------------------------

 

(d) Issuance of Shares.  Upon determining that compliance with this Award
Agreement has occurred, including compliance with such reasonable requirements
as the Company may impose pursuant to the Plan, the Company shall issue to you a
certificate for the shares of Common Stock purchased on the earliest practicable
date (as determined by the Company) thereafter.

5. Effect of Death and Disability.  In the event of your death or Disability
prior to the complete exercise of the Option, any unvested portion of the Option
will vest in full immediately and the remaining portion of the Option may be
exercised in whole or in part, subject to all of the conditions on exercise
imposed by the Plan and this Award Agreement, within three years after the date
of your death or Disability, but only (i) by you, or in the event of your death,
by your estate or the person or persons to whom the Option passes under your
will or the laws of descent and distribution, and (ii) prior to the close of
business on the Expiration Date of the Option. 

6. Effect of Retirement On or After One-Year Anniversary.    Upon your
Retirement (as defined below) on or after the one-year anniversary of the Date
of Grant and prior to the complete exercise of the Option: 

(a) the unvested portion of the Option that would otherwise vest during the
one-year period following your Retirement shall remain outstanding and continue
to vest in accordance with the terms of this Award Agreement on its scheduled
vesting date; 

(b) except as otherwise provided by Section 6(a) of this Award Agreement, the
unvested portion of the Option will be canceled as of your last day worked;  and

(c) the remaining portion of the Option may be exercised in whole or in part,
subject to all of the conditions on exercise imposed by the Plan and this Award
Agreement, within five years after the date of such termination, but only (i) to
the extent that the Option was vested and exercisable on the date of such
termination or becomes vested and exercisable after the date of such termination
in accordance with Sections 3 and 6(a) of this Award Agreement, and (ii) prior
to the close of business on the Expiration Date of the Option.  Notwithstanding
the terms of the Plan, for purposes of this Award Agreement the term
“Retirement” means retirement from the Company at age 60 or later with ten or
more years of employment (full-time or part-time) with the Company.

7. Effect of Other Termination.  Upon your termination for a reason other than
death, Disability or Retirement on or after the one-year anniversary of the Date
of Grant and prior to the complete exercise of the Option, the unvested portion
of the Option will be canceled as of your last day worked, and the remaining
portion of the Option may be exercised in whole or in part, subject to all of
the conditions on exercise imposed by the Plan and this Award Agreement, within
one year after the date of such termination, but only (i) to the extent that the
Option was vested and exercisable on the date of such termination, and (ii)
prior to the close of business on the Expiration Date of the
Option.  Notwithstanding the foregoing, if your employment is terminated by
reason of conduct that is determined by the Company to have been detrimental to
the Company, including violation of the Company’s Code of Business Ethics, or
conduct which is criminal, fraudulent, deliberately dishonest, disloyal or
willful misconduct, you will forfeit all rights under the Option (both unvested
and vested) as of your last day worked.



--------------------------------------------------------------------------------

 

8. Non-competition, Non-solicitation, Confidentiality, and Detrimental
Conduct.  In consideration for the Award, you agree that during your employment
and for a period of twelve (12) months following termination of employment for
any reason, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
engage or attempt to engage in any activity that is competitive to the business
of the Company and would involve, or is likely to involve, the use or disclosure
of Paychex’s Trade Secrets (as defined below) within the geographic and
substantive area or areas of responsibility assigned to the you during the last
24 months of employment.  In addition, you agree that for a period of eighteen
(18) months following the termination of employment for any reason, you will not
directly or indirectly, solicit Company clients, prospects or referral
resources, including but not limited to accountants, banks, and consultants,
with which you had substantial personal involvement during your employment; nor
will you recruit or hire, or attempt to recruit or hire, any other employee of
Company or its affiliates, or induce or attempt to induce any employee of
Company to terminate employment with Company.  You also agree and acknowledge
that during the course of your employment with the Company, you will obtain,
have access and be privy to nonpublic, confidential, and proprietary information
important to the Company’s business solely as a result of your employment with
the Company, including but not limited to, sales and marketing strategies, price
lists, client lists, client confidential information, referral sources, and
goodwill (“Trade Secrets”).  You hereby recognize and agree that Paychex’s Trade
Secrets are confidential, proprietary and highly valued protectable
interests.  You agree that during and after employment, you shall not divulge or
make use of any Trade Secrets, directly or indirectly, personally or on behalf
of any other person, business, corporation, or entity without prior written
consent of the Company.  This Agreement does not, however, limit your ability to
communicate with any federal governmental agency or otherwise participate in any
investigation or proceeding that may be conducted by any federal governmental
agency, including providing documents or other information, without notice to
the Company.    You further agree that you will not, during your employment,
engage in conduct which is detrimental to the Company, including violation of
the Company’s Code of Business Ethics and Conduct, criminal conduct, fraud, or
willful misconduct.  These covenants are not intended to, and do not, limit in
any way the rights and remedies provided to the Company under the Plan, other
agreements with you, or under common or statutory law.

﻿

9. Repayment of Financial Gain

(a) If you fail to comply with Section 8 of this Award Agreement, the Company
may cancel any unexercised portion of this Option and recover from you the gross
amount, before deduction of applicable taxes or other amounts, of any gain
realized on the exercise of stock options pursuant to this Option during the
24-month period preceding your breach of any covenant in Section 8 of this Award
Agreement.

(b) If you fail to comply with Section 8 of this Award Agreement, upon demand by
the Company, you will repay the Company in accordance with the terms of
Section 9(a), and the Company shall be entitled to offset the amount of any such
repayment obligation against any amount owed to you by the Company.  The
remedies set forth in this Section are in addition to any other remedies the
Company may have, at law or equity, for your violation of the terms of this
Award Agreement.



--------------------------------------------------------------------------------

 

10. Transfer of Option.  Except as otherwise determined by the Committee, the
Option may not be transferred, assigned or pledged (except by will or the laws
of descent and distribution, or pursuant to a domestic relations order). 

11. Limitation of Rights.  You will not have any rights as a stockholder with
respect to the shares of Common Stock covered by the Option until you become the
holder of record of such shares by exercising the Option.  Neither the Plan, the
granting of the Option nor this Award Agreement gives you any right to remain in
the employment of the Company or any Affiliate.

12. Rights of Company and Affiliates.  This Award Agreement does not affect the
right of the Company or any Affiliate to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefore, dissolve or liquidate, or sell or transfer any part of its
assets or business.

13. Restrictions on Issuance of Shares.  If at any time the Company determines
that the listing, registration or qualification of the shares covered by the
Option upon any securities exchange or under any state or federal law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.

14. Plan Controls.  The Option is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan.  In the event of
any conflict among the provisions of the Plan and this Award Agreement, the
provisions of the Plan will be controlling and determinative.

15. Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Option with your consent.

16. Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.  All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.

17. Section 409A.  The Option is intended to qualify for an exemption from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the treasury regulations promulgated and other official guidance issued
thereunder, and the Plan and this Award Agreement shall be administered and
interpreted consistent with such intention.

﻿

*  *  *  *  *

﻿



--------------------------------------------------------------------------------